896 N.E.2d 1058 (2008)
In re P.M.C. et al., Minors
(People State of Illinois, petitioner, v. Donald C., respondent).
No. 105438.
Supreme Court of Illinois.
November 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in People v. Donald C., 376 Ill.App.3d 867, 315 Ill.Dec. 471, 876 N.E.2d 1061 (2007); The appellate court is directed to reconsider its judgment in light of In re A.W., 231 Ill.2d 92, 324 Ill.Dec. 530, 896 N.E.2d 316 (2008).